DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “the atmosphere” should read “an atmosphere” as such has not previously been recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maskaliunas (US 2008/0054572) alone.
With regard to claim 1, Maskaliunas discloses a sealing device (as seen in Figs. 2-6) for disposed between an inner member and an outer member that rotate relative to each other for sealing a gap between the inner member and the outer member (as seen in Figs. 2-6 as the seal is a two piece lip seal that can be used to seal a gap between an inner member contacting 114 and an outer member contacting 128 that rotate relative to one another by virtue of their design and as indicated in paragraphs [0026], etc.), the sealing device comprising: a first sealing member (110) to be mounted on the outer member (i.e. as it is the outer part), the first sealing member comprising an annular part (122, including the 124, 134, etc.) expanding radially inward toward the inner member (as seen in Figs. 2, etc.); and a second sealing member (112) to be mounted on the inner member (i.e. as it is the inner part), the second sealing member comprising a flange part (120) expanding radially outward and facing the annular part of the first sealing member (as seen in Figs. 2, etc.), multiple water-discharging protrusions (156) being supported by at least one of the first sealing member and the second sealing member (i.e. the first sealing member as seen in Figs. 2, etc.), the multiple water-discharging protrusions protruding in a space located between the annular part of the first sealing member and the flange part of the second sealing member (as seen in Figs. 2, etc.) and being arranged in a circumferential direction (as seen in Figs. 2-6 as they are circumferentially spaced apart around the periphery), each water-discharging protrusion 
Though Maskaliunas would appear to suggest to one of ordinary skill that the sealing device is clearly for being disposed between an inner and outer member that rotate relative to one another it is silent as to such and thus appears to fail to explicitly disclose it is disposed between an inner and an outer member that rotate relative to each other. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have used the sealing device of Maskaliunas between a relatively rotating inner member and outer member as Examiner hereby takes Official Notice that the art is replete with examples of similar seals with first and second sealing members being disposed between inner and outer members to seal a gap therebetween and wherein the inner and outer members rotate relative to 

With regard to claim 6, the combination (Maskaliunas) discloses that each of the multiple water-discharging protrusions comprises two inclined side surfaces (e.g. two of 158, 160, 162, 164) intersecting at an acute angle with two rotational directions in which at least one of the inner member and the outer member rotates, respectively (as seen in Figs. 2-6 as the inclined side surfaces are inclined in both circumferential directions and in the radial/axial directions due to the pyramid shape and orientation shown. As such the angle with the rotational directions (i.e. either clockwise or counterclockwise) can be measured in plural ways, at least two of which are acute).

With regard to claim 7, the combination (Maskaliunas) discloses that a length of each water-discharging protrusion in the rotational direction is greater than a length of each water-discharging protrusion in radial directions of the first sealing member and the second sealing member (i.e. as seen in Figs. 2-6 due to the pyramid shape of each protrusion they have a plurality of circumferential (i.e. rotational direction) lengths and a plurality of radial lengths, at least one combination of which has the length in the rotational direction greater than the length in the radial directions).

claim 8, the combination (Maskaliunas) discloses that the space in which the multiple water-discharging protrusions protrude communicates with the atmosphere (i.e. as seen in Fig. 2 the space is open to an atmosphere).

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Drucktenhengst (US 5,895,052) in view of Czekansky et al. (US 5,553,870).
With regard to claim 1, Drucktenhengst discloses a sealing device (as seen in Fig. 1) for disposed between an inner member and an outer member that rotate relative to each other for sealing a gap between the inner member and the outer member (as seen in Figs. 1 as the seal is a two piece lip seal that can be used to seal a gap between an inner member contacting 27/28 and an outer member contacting 25 that rotate relative to one another by virtue of their design and as indicated in the abstract, etc. it is for sealing between a housing and a shaft), the sealing device comprising: a first sealing member (5 with 8) to be mounted on the outer member (i.e. as it is the outer part and as detailed in column 3 lines 26-34, etc.), the first sealing member comprising an annular part including 7, 8, etc.) expanding radially inward toward the inner member (as seen in Fig. 1); and a second sealing member (1) to be mounted on the inner member (i.e. as it is the inner part and as detailed in column 3, lines 35-42, etc.), the second sealing member comprising a flange part (including 3, 4, 17, etc.) expanding radially outward and facing the annular part of the first sealing member (as seen in Fig. 1), multiple water-discharging protrusions (i.e. the material between 23s) being supported by at least one of the first sealing member and the second sealing member (i.e. the first sealing member as seen in Fig. 1), the multiple water-discharging protrusions protruding in a space located between the annular part of the first sealing member and the flange part of the second sealing member (as seen in Fig. 1) and being arranged in a 
Though Drucktenhengst would appear to suggest to one of ordinary skill that the sealing device is clearly for being disposed between an inner and outer member that rotate relative to one another it is silent as to such and thus appears to fail to explicitly illustrate it is disposed between an inner and an outer member that rotate relative to each other. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have used the sealing device of Drucktenhengst between a relatively rotating inner member and outer member as Examiner hereby takes Official Notice that the art is replete with examples of similar seals with first and second sealing members being disposed between inner and outer members to seal a gap therebetween and wherein the inner and outer members rotate relative to one another. Such a modification would provide the expected results of providing the desirable seal of Drucktenhengst (e.g. as the sealing device of Drucktenhengst allows for a unitized assembly that can quickly break in to provide a good seal with low friction and provide desirable 
Drucktenhengst is silent as the exact shape of each water-discharging protrusion and thus fails to disclose each water-discharging protrusion comprising an inclined side surface intersecting at an acute angle with a rotational direction in which at least one of the inner member and the outer member rotates.
Czekansky discloses a similar sealing device (as seen in Figs. 2, etc.) wherein the sealing device has a first member (including 66) mounted to an outer member (32) and a second member (including 76) mounted to an inner member (34), and wherein there are multiple water-discharging protrusions (i.e. the space between each circumferential spaced 96 is considered a projection and is capable of pumping fluid including water. See column 3 line 55 to column 4 line 6) opposing a flange (80), and each water-discharging protrusion comprising an inclined side surface (98 as seen in Figs. 3-4) intersecting at an acute angle with a rotational direction in which at least one of the inner member and the outer member rotates (as seen in Figs. 3-4 as the surfaces 98 are inclined side surfaces are inclined at least in the circumferential direction due to orientation shown. As such the angle of the rotational direction can be measured in plural ways, at least one of which is acute).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have each water-discharging protrusion comprising an inclined side surface intersecting at an acute angle with a rotational direction in which at least one of the inner member and the outer member rotates as taught by Czekansky. Such a modification would provide the expected benefit of better discharging due to increased pumping of the water-discharging protrusions of Drucktenhengst, pumping in both rotational directions (i.e. when the 

With regard to claim 2, the combination (Drucktenhengst) discloses that the second sealing member further comprises a cylindrical sleeve part (2) surrounding the inner member (as would be seen in Fig. 1), and wherein the first sealing member comprises two radial lips (9 and 10) formed of an elastic material (as denoted by the cross-hatching in Fig. 1, disclosed in the abstract, etc.) extending toward the sleeve part of the second sealing member (as seen in Fig. 1).

With regard to claim 3, the combination (Drucktenhengst) discloses that the first sealing member does not have a portion in contact with the flange part of the second sealing member (as seen in Fig. 1).

With regard to claim 6, the combination (Drucktenhengst) discloses that each of the multiple water-discharging protrusions comprises two inclined side surfaces (i.e. each 98) intersecting at an acute angle with two rotational directions in which at least one of the inner member and the outer member rotates, respectively (as seen in Figs. 3-4 as the surfaces 98 are inclined side surfaces are inclined at least in the circumferential direction due to orientation shown. As such the angle of the rotational directions (i.e. either clockwise or counterclockwise) can be measured in plural ways, at least one of which is acute).

With regard to claim 8, the combination (Drucktenhengst) discloses that the space in which the multiple water-discharging protrusions protrude communicates with the atmosphere (i.e. as seen in Fig. 1 the space is open to an atmosphere).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar two part sealing devices with water directing protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675